Citation Nr: 1401837	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1947 through May 1968.

In November 2005, the Veteran filed a claim of entitlement to service connection for prostate cancer.  In December 2006, the RO denied that claim, and the Veteran was notified of that decision.  In January 2007, the Veteran submitted a Notice of Disagreement.  

In September 2008, the RO confirmed and continued its denial of entitlement to service connection for prostate cancer.  The RO did so on the basis that the December 2006 decision had become final and that the Veteran had not submitted new and material evidence to reopen his claim.  The Veteran also disagreed with that decision, and in October 2011, the RO issued the Veteran a Statement of the Case.  Thereafter, the Veteran perfected his appeal.

While the RO has considered this claim on the basis of finality, the record clearly shows that the December 2006 decision had not become final.  The Veteran had submitted a timely Notice of Disagreement.  Therefore, the Board will consider this an original claim and conduct a de novo review of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prostate cancer was first manifested many years after service, and the preponderance of the competent evidence of record is against a finding that it is in any way related thereto.



CONCLUSION OF LAW

Prostate cancer is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether the VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for prostate cancer.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

Following the receipt of the Veteran's claim, the VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The VA notified him of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA then fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  

VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records and reports reflecting his treatment by or through N. R., M.D. from November 1998 through April 2007; multiple medical articles on prostate cancer; and a July 2008 statement from the Medical Officer of the Marine Corps.  

In November 1969 and November 1974, the Veteran was examined by VA.  However, those examinations were performed, primarily, to determine the nature, etiology, and extent of impairment attributable to his claimed back disorder and hiatal hernia.  

VA has not examined the Veteran with respect to his claim.  However, the Board finds such an examination unnecessary to a proper determination.  VA has made multiple requests to the Veteran for evidence to support his claim of a nexus between his prostate cancer and his exposure to radio frequency radiation in service.  In March 2006, it specifically requested a medical opinion of such a relationship.  However, the Veteran has neither submitted nor identified any competent, probative evidence of a nexus between his prostate cancer and his exposure to radio frequency radiation in service.  As will be discussed below, the only relevant medical opinion submitted by the Veteran is against his claim.  Under such circumstances, further development, including the scheduling of a VA examination, would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support his claim.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such development would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, additional development of the record is not warranted.  The Board will consider the claims in light of the evidence currently on file.

In December 2013, the Veteran was scheduled to have a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C.  However, the Veteran cancelled that hearing and has not requested that it be rescheduled.  Therefore, the Board will proceed as if the Veteran no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Service connection for prostate cancer may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

For the showing of chronic disease in service, such as prostate cancer, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran does not contend, and the evidence does not show that prostate cancer was first manifested in service.  Rather, he contends that it is the result of many years of exposure to radio frequency radiation, while performing his military duties as a communications officer and radar repairman.  In March 2009, he recognized that ionizing radiation could cause various types of cancer but specifically requested that the VA disregard such a nexus in his case.  He noted that he had never been exposed to ionizing radiation.  

The Veteran is competent to report what he experienced during and after service.  For example, he is competent to report the date when he was diagnosed with prostate cancer.  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In this case, the Veteran's prostate cancer was first diagnosed in 1998, many years after his retirement from the service.  None of his treating physicians have reported a nexus between that disorder and any disease or injury in service or to his in service exposure to radio frequency radiation.  The Chief Medical Officer of the Marine Corps (Chief Medical Officer) reported that radio frequency radiation, such as emitted by radar, was non-ionizing in nature; that is, it was incapable of imparting the energy level required to break the chemical bonds in their path.  The Chief Medical Officer noted that such an event was the generally accepted process attributed to radiation in forming the mutations leading to cancer.  

In addition, the Chief Medical Officer reported that the only injuries known to result from exposure to radio frequency radiation were due to the thermal heating of some biological tissues caused by the very shortest wavelength radio waves, known as microwaves.  He noted that such injuries were the result of direct application and would be very unlikely to occur in an occupational setting.  He further noted that occupational exposure within a close proximity to such emissions would be cooled by normal blood flow to prevent chronic damage to affected tissues.  The Chief Medical Officer stated that blood-flow cooling effects were weaker in the eyes and testes and that disorders such as cataracts and sterility could result.  He noted that special precautions were required to minimize the risk of damage to those two organs in those working with radio frequency waves.  

For the foregoing reasons, the Chief Medical Officer concluded that there was no evidence of a cause-and-effect relationship between exposure to radio frequency radiation and the development of prostate cancer.

The only reports to rebut the Chief Medical Officer's statement come from the Veteran.  Although the Veteran argues that his prostate cancer is due to radio frequency radiation, such a question involves a medical issue.  The question of etiology in this case may not be competently addressed by lay evidence.  See Davidson, 581 F.3d at 1316.  While he has submitted a wealth of medical articles concerning the effects of radio frequency radiation, he is not qualified by training or medical experience to interpret those articles and apply them to his claim.  None of those articles describe his specific case, and, as noted above, none of his treating physicians have reported a nexus between his prostate cancer and service.  Rather, the probative medical evidence shows that the Veteran's prostate cancer is unrelated to radio frequency radiation.  His lay assertion has been investigated by competent medical review and found not supportable. Jandreau, 492 F.3d at 1376-77.  Therefore, his lay opinion as to the etiology of his prostate cancer is of no probative value.  
In sum, the preponderance of the evidence is against a nexus between the Veteran's prostate cancer and service.  Absent such a nexus, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for prostate cancer is not warranted, and the appeal is denied.  

The Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

There is no question that the Veteran provided long and faithful service to the nation. However, the Board has scrutinized both the record and the law and is unable to find a basis upon which to provide the benefit sought. 


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


